Peck, J.
delivered the opinion of the court.
The proof does not make-out the plaintiff’s case. The denial in the answer is as positive as the allegation in the bill. The proof is, as to what was the understanding of the witness. If one witness would, in such a case, be sufficient, his proof should be positive and direct of the fact, that they were securities, and that each was to be liable for one half. And this, because, on the face of the paper executed, they did not appear to stand in the same relative situation. To explain away the apparent contract, on the face of the paper executed, the evidence should be clear.
Bill dismissed.